Case: 12-12802    Date Filed: 11/29/2012   Page: 1 of 2

                                                           [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-12802
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:10-cv-00294-MEF-CSC

MAURICE G. HARGROVE,

                                                       Plaintiff-Appellant,

versus

CITY OF MONTGOMERY, ALABAMA,
PHOUKHAM SICHANTHAVONG,

                                                       Defendants-Appellees.



                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (November 29, 2012)

Before TJOFLAT, KRAVITCH, and HILL, Circuit Judges.
              Case: 12-12802    Date Filed: 11/29/2012   Page: 2 of 2

PER CURIAM:

      This is an appeal from the grant of defendants/appellees’s, the City of

Montgomery, Alabama, and former Montgomery police officer, Phoukam

Sichanthavong’s (Sichanthavong), motion for summary judgment against

plaintiff/appellant, Maurice Hargrove (Hargrove), on his numerous causes of

action claims relating to a law enforcement encounter between Hargrove and

Sichanthavong in the parking lot of a local bank, as Sichanthavong attempted to

respond to a nearby bank robbery.

      We have reviewed the record in this appeal, the briefs, and the argument of

counsel. Finding no error, we affirm the judgment of the district court.

      AFFIRMED.




                                         2